     Case 4:09-cv-00300 Document 55 Filed on 08/19/19 in TXSD Page 1 of 16



                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

LARRY RAY SWEARINGEN,                      §
    Petitioner,                            §
                                           §
v.                                         §           NO. 4:09-CV-0300
                                           §
LORIE DAVIS, Director,                     §
Texas Department of Criminal Justice,      §
Correctional Institutions Division,        §
                        Respondent’s.      §


         RESPONDENT’S RESPONSE IN OPPOSITION TO
      PETITIONER’S MOTION FOR RELIEF FROM JUDGMENT
                AND FOR STAY OF EXECUTION


      Petitioner Larry Ray Swearingen is a Texas state inmate who

unsuccessfully sought federal habeas relief under 28 U.S.C. § 2254 from his

capital murder conviction and death sentence. The state trial court set

Swearingen’s execution for August 21, 2019. Swearingen now moves the Court

to reopen its 2009 judgment to reconsider his previously filed petition for writ

of habeas corpus that was dismissed as successive. He also seeks a stay of

execution. For the reasons set out below, the Director opposes both his motion

for relief from judgment and his motion to stay the execution.
     Case 4:09-cv-00300 Document 55 Filed on 08/19/19 in TXSD Page 2 of 16



I.    Swearingen’s Rule 60(b) Motion is Untimely.

      This motion was filed with less than five days remaining until

Swearingen’s scheduled execution. Given that the veracity of the evidence at

issue here has been contested and litigated since trial, Swearingen’s motion is

dilatory in the extreme and fails the statute’s “reasonable time” requirement.

See Fed. R. Civ. Proc. 60(c) (1) (Prescribing that “[a] motion under Rule 60(b)

must be made within a reasonable time”). 1

      Swearingen’s motion for post–judgment relief rests on his assertion that

this Court’s prior judgment “was based on the false, misleading, and invalid

scientific evidence.” ECF No. 54 at 16. Specifically, he claims that recent

letters from the Texas Department of Public Safety Crime Lab (DPS Crime

Lab) unequivocally recant and repudiate testimony at trial regarding the

1) blood evidence found under Trotter’s fingernails and 2) the match between

the pantyhose found around Trotter’s neck and those found in Swearingen’s

trailer. See id., at 8, 11. Despite what he contends, Swearingen unreasonably

waited until the eleventh-hour to challenge the veracity of this trial testimony.




      1      To the extent that Swearingen is asserting that Rule 60(b) relief is
justified under Rule 60(b)(3) due to “fraud on the court,” this motion is untimely under
Rule 60(c)(1) which requires that motion filed under subsection (b)(3) be made “no
more than a year after the entry of the judgment or order or the date of the
proceeding.” Fed. R. Civ. Proc. 60(c0(1). Swearingen waited a decade after this Court’s
judgment to seek relief under Rule 60(b). He is untimely.


                                           2
     Case 4:09-cv-00300 Document 55 Filed on 08/19/19 in TXSD Page 3 of 16



         The Fifth Circuit considered identical claims in Swearingen’s recently

rejected motion for authorization to file a fourth federal habeas corpus petition

and found that Swearingen failed to make a prima facie showing that the

factual predicate for his false testimony claims was not previously available.

See In re Swearingen, No. 19-20565, slip op. at 6–7 (5th Cir. Aug. 16, 2019).

         The Fifth Circuit said this about the timeliness of Swearingen’s false

testimony claim challenging the veracity of Cassie Carradine’s testimony at

trial:

         …the claim’s “factual predicate”––that Carradine lacked a
         foundation for her testimony regarding possible contamination––
         could have been discovered long before the DPS letter was sent in
         August 2019. Indeed, the record shows that Swearingen’s
         attorneys were already aware of the issue: His trial attorneys
         objected to Carrdine’s testimony on this point as “speculative,”
         they cross-examined her on how she received and handled the
         fingernail scraping, and they elicited an admission that she had
         “no way of knowing” how the samples were handled before arriving
         at DPS. More broadly, whether the blood flecks came from
         contamination was vigorously contested at trial. See, e.g.
         Swearingen [v. State], 424 S.W.3d. [32, ] 39 [Tex. Crim. App. (2014)
         (Fourth DNA motion)] (observing that “[t]he jury chose to believe
         that the foreign DNA either was contamination or that it came
         from outside the context of the crime”); [Ex parte] Swearingen,
         2009 WL 249778 at *5 n.7 [Tex. Crim. App. 2009) (sixth state writ)]
         (Cochran, J., concurring) (listing post-conviction court’s finding on
         blood flakes). Any “reasonable attorney would have been put on
         notice” that they should have probed the basis for Carradine’s
         testimony this issue––and Swearingen’s attorneys did just that at
         trial. See Blakman v. Davis, 909 F.3d 772, 779 (5th Cir. 2018), cert.
         denied, 139 S. Ct. 1215 (2019).



                                          3
      Case 4:09-cv-00300 Document 55 Filed on 08/19/19 in TXSD Page 4 of 16



In re Swearingen, 19-20565 slip op. at 6–7.

       Moreover, the DPS Letter that he relies on to attack the veracity of

Sandy Musialowski’s testimony was written in response to an inquiry

Swearingen made of DPS entitled “Request for Correction, L–268694” dated

June 18, 2019. See Motion Exhibit 3. The Crime Laboratory Director replied a

mere month later on July 19, 2019. Id. Swearingen offers no explanation for

why he waited until the two months prior to his execution to send this inquiry

to DPS. Nor has he demonstrated that the information contained therein would

not have been provided previously, had he submitted a more timely inquiry.

As found by the Fifth Circuit in considering Swearingen’s claim regarding

Musialowski’s testimony, the significance of the pantyhose evidence was also

readily apparent to counsel at trial. Id. at 9–10.

II.    Even if His Motion Were Not Untimely, Swearingen Fails to
       Plead Circumstances Warranting the “Extraordinary Remedy”
       Afforded Under Rule 60(b).

       Swearingen seeks relief under Rule 60(b) from this Court’s 2009

dismissal of his successive habeas petition. See ECF No. 36.        The Court

dismissed the petition after finding that (1) “[t]he factual predicate for the

claims existed well before Swearingen’s petition; and (2) “Swearingen has not

clearly and convincingly shown actual innocence in light of the evidence as a

whole” Id. at 21–45. ; see also 28 U.S.C. § 2244(b)(2)(B). Nothing in Swearingen

presents here justifies a second look at that decision. Indeed, his Rule 60(b)

                                        4
    Case 4:09-cv-00300 Document 55 Filed on 08/19/19 in TXSD Page 5 of 16



motion is essentially a regurgitation of his recently rejected motion seeking

authorization from the Fifth Circuit to file another federal habeas petition. See

In re Swearingen, 19-20565, Slip op. The Fifth Circuit’s disposal of that motion

should inform the Court’s decision here. In particular, the Fifth Circuit finding

that Swearingen mischaracterized the DPS letters, and that neither letter

proved his false testimony claim, precludes relief here.

      B.     The relief Swearingen seeks under Rule 60(b)(6) is
             exceptional and available in only the most extraordinary of
             circumstances.

      There are six enumerated circumstances proscribed in Rule 60(b) under

which a petitioner may obtain relief from judgment. Fed. R. Civ. Proc. 60(b).

Swearingen is requesting relief from the denial of his habeas petition under

the “catch-all provision” of subsection (6) that offers a reprieve for “any other

reason justifying relief from the operation of the judgment.” 2 Fed. R. Civ. Proc.

60(b)(c); Hess v. Cockrell, 281 F.3d 212, 215-16 (5th Cir. 2002). Although

viewed as a “grand reservoir of equitable power to do justice,” 3 the burden




      2      Although Swearingen’s alludes to “fraud on the court” as a basis for
granting Rule 60(b), he correctly observes that “this motion does not fit neatly into
the Fifth Circuit fraud on the courts jurisprudence as described in Lave v. Davis
because there is no proof of extrinsic fraud by counsel for respondent. See Lave v.
Davis, 655 F.App’x 255, 259 (5th Cir. 2016) (citing Fierro v. Johnson, 197 F.3d, 147,
154 (5th Cir. 1999).

      3      Rocha v. Thaler, 619 F.3d 387, 400 (5th Cir. 2010) (citing Williams v.
Thaler, 602 F.3d 291, 311 (5th Cir. 2010)).


                                          5
    Case 4:09-cv-00300 Document 55 Filed on 08/19/19 in TXSD Page 6 of 16



imposed to warrant relief under this subsection is not easily met.

“Extraordinary circumstances” are required to merit the re-opening of a final

judgment under Rule 60(b)(6). Buck v. Davis, 137 S. Ct. 759, 777-78 (2017);

Adams v. Thaler, 679 F.3d 312, 319 (5th Cir. 2012) (citing Gonzalez v. Crosby,

545 U.S. 524, 535 (2005)). Notably, the Supreme Court has recognized that

“[s]uch circumstances will rarely occur in the habeas context.” Gonzalez, 545

U.S. at 535.

      Even     further,   this   Court’s   discretion   in   determining   whether

Swearingen has met this lofty standard is not without constraint. Rather, it

“must be exercised in light of the balance that is struck by Rule 60(b) between

the desideratum of finality and the demands of justice.” Seven Elves, Inc. v.

Eskenazi, 635 F.2d 396, 401 (5th Cir. 1981). Circuit precedent counsels that

“[t]he desire for a judicial process that is predictable mandates caution in re-

opening judgments.” Carter v. Fenner, 136 F.3d 1000, 1007 (5th Cir. 1998)

(quoting Bailey v. Ryan Stevedoring Company, Inc., 894 F.2d 157, 160 (5th Cir.

1990)). Whatever equities Swearingen presents to the Court in support of his

motion must be weighed against “the general expectation that final judgments

will not be lightly overturned, the State’s strong interest in finality of [the

petitioner’s] conviction and sentence; and the delay that will undoubtedly

result from reopening this long-closed case.” See Diaz v. Stephens, 731 F.3d




                                           6
    Case 4:09-cv-00300 Document 55 Filed on 08/19/19 in TXSD Page 7 of 16



370, 378 (5th Cir. 2013) (holding that these and other factors “weigh in favor

of denying Diaz’s Rule 60(b)(6) motion.”).

      B.    Despite what Swearingen argues here, his circumstances
            do not rise to the “extraordinary” level required to warrant
            post-judgment relief.

      Swearingen cannot prove his assertion this Court’s judgment “was based

on false, misleading, and invalid scientific evidence.” See ECF No. 54 at 16. In

denying Swearingen’s motion for authorization, the Fifth Circuit found that

the DPS letters do not prove what Swearingen claims. In re Swearingen, 19-

20565, slip op. at 5–10. Indeed, the Court found that Swearingen

mischaracterized and misrepresented their significance. Id. Swearingen

cannot establish “extraordinary circumstances” justifying Rule 60(b) relief

based on factual allegations that the Fifth Circuit has explicitly rejected.

Regardless, there is no miscarriage of justice here.

            1.    As already held by the Fifth Circuit, the DPS letters
                  Swearingen relies upon here do not prove the trial
                  testimony at issue false or constitute “extraordinary
                  circumstances.”

      Swearingen urged in his motion to the Fifth Circuit––as he does here––

that the August 9, 2019 DPS letter “proves” that Carradine offered false and

scientifically invalid testimony regarding contamination as the source of the

unknown male DNA profile found under Trotter’s fingernails. Id. at 5. The




                                       7
    Case 4:09-cv-00300 Document 55 Filed on 08/19/19 in TXSD Page 8 of 16



Fifth Circuit found, however, that “[t]he letter … says nothing like that.” Id.

Rather,

      The letter first notes that Carradine “was qualified” to opine about
      contamination “within the DPS laboratory or based on the
      packaging and condition of the evidence,” but that she lacked
      “direct knowledge” about how the evidence was “collected or stored
      prior to its submission to DPS” (emphasis added). Thus, the letter
      states that a “more appropriate answer” from Carradine “would
      have been that she could not speak to the possibility of
      contamination of the samples when they were outside the control
      of the DPS laboratory.” Next, the letter states that Carradine had
      an “insufficient basis” to opine regarding contamination and that,
      therefore, she should have testified that “[t]he full range of
      possibilities include contamination or that it was not
      contamination and the [DNA] profile did come from the evidence.”
      Contrary to Swearingen’s characterization, the letter does not say
      that Carradine testified “falsely” and says nothing to suggest that
      the State “sponsored” a “false contamination theory” to “mislead”
      the jury. Instead, the letter says at most that Carradine lacked a
      foundation to opine on contamination that may have occurred
      when the samples were outside DPS custody, and that her answers
      should have recognized that nuance.

Id. at 5–6.

      The Fifth Circuit also rejected Swearingen’s assertion that the July 19,

2019 DPS Letter repudiated Musialowski’s trial testimony opining that the

portion of the pantyhose used as a ligature to strangle Trotter matched the cut

portion of hosiery recovered from Swearingen’s trailer. Id. at 8–9. Specifically,

the Court found,

      The [false testimony] claim turns on a July 19, 2019 letter from
      DPS that Swearingen again misrepresents. The letter … does not
      “retract” Musialowski’s testimony—it merely says her testimony
      about the match between the ligature and the torn pantyhose


                                       8
    Case 4:09-cv-00300 Document 55 Filed on 08/19/19 in TXSD Page 9 of 16



      would today use different terminology. “Today,” says DPS, “we
      would report that the two pieces [of pantyhose] were once joined,
      but would not include the statement ‘to the exclusion of all others.’”
      At the same time, the letter affirms that Musialowski “did not err
      in her reporting or testimony regarding [the pantyhose match].”

Id. at 6.

      The facts and argument Swearingen presented to the Fifth Circuit to

obtain authorization to file a successive petition––and that were rejected––are

identical to, and indistinguishable from, those he urges here. The law-of-the-

case doctrine provides that “an issue of law or fact decided on appeal may not

be reexamined either by the district court on remand or by the appellate court

on a subsequent appeal.” Fuhrman v. Dretke, 442 F.3d 893, 896–87 (5th Cir.

2006) (citing United States v. Becerra, 155 F.3d 740, 752 (5th Cir.1998)

(quoting Ill. Cent. Gulf R.R. v. Int'l Paper Co., 889 F.2d 536, 539 (5th

Cir.1989)). Because the Fifth Circuit properly characterized the lack of

significance of the DPS letters, and to avoid an incongruous result, that

principle should apply here.

      Swearingen’s failure to prove his allegation that the Court relied upon

false, misleading, and scientifically invalid testimony precludes the requested

Rule 60(b) relief.




                                        9
   Case 4:09-cv-00300 Document 55 Filed on 08/19/19 in TXSD Page 10 of 16



            2.    Regardless, whatever marginal impeachment value
                  the DPS Letters might afford Swearingen is wholly
                  insufficient to establish a miscarriage of justice.

      Even assuming this Court had access to the DPS letters in adjudicating

Swearingen’s third federal habeas petition in 2009, they would not alter the

outcome. No reasonable juror would exonerate Swearingen of Trotter’s murder.

Again, this is a matter already decided by the Fifth Circuit when it rejected

the motion for authorization. As explained by the Court regarding Carradine’s

testimony on the fingernail scrapings:

      …[E]ven assuming the facts underlying this claim are true—
      again, that Carradine lacked a foundation for testifying about
      possible contamination—we cannot say that no reasonable jury
      would have found Swearingen guilty “in light of the evidence as a
      whole.” 28 U.S.C. § 2244(b)(2)(B)(ii). As the State points out,
      Carradine’s testimony was cumulative of more detailed expert
      testimony from Dr. Joye Carter, from which a jury might have
      readily reached the same conclusion about the blood. And even if
      we assume the foreign DNA under Trotter’s fingernails was not
      from contamination, that would not clearly and convincingly
      exonerate Swearingen. We cannot improve on the TCCA’s
      reasoning on this point:

            We are not persuaded that results showing the
            presence of another DNA donor in the fingernail
            scrapings would overcome the “mountain of evidence”
            of the appellee’s guilt. Primarily, this is because the
            victim’s having encountered another person would not
            factually exclude the appellee from having killed her.

      Swearingen, 424 S.W.3d at 38–39. Given that “mountain of
      evidence,” jurors could have found the DNA evidence outweighed
      by the prosecution’s case, even without a suggestion that the
      sample was contaminated.



                                      10
    Case 4:09-cv-00300 Document 55 Filed on 08/19/19 in TXSD Page 11 of 16



In re Swearingen, No. 19-20565 slip op. at 7–8.

      Concerning Musialowski’s testimony on the pantyhose, the Fifth Circuit

reasoned:

      We think it sufficient to dispose of this claim to say this: Even if
      proven true, we do not think the claim provides clear and
      convincing evidence that no reasonable jury would find
      Swearingen guilty. In other words, even if Musialowski’s
      testimony were revised from “the ligature and the pantyhose were
      a unique match to the exclusion of all others,” to “the ligature and
      the pantyhose were once joined,” we see no possibility that this
      would make any difference to Swearingen’s guilt.

Id. at 9.

      Finally, the Court ended by quoting a prior opinion of this court “which

underscores why Swearingen’s ‘new’ claims in this latest phase could not

possibly have made any difference in the outcome of his trial:

      To reiterate, Swearingen was the last person that Ms. Trotter was
      seen with alive. Ms. Trotter had been in Swearingen’s truck, where
      he forcibly removed hair follicles. Swearingen’s histological
      evidence does not explain why she was in his house that day, why
      it was later found to be in disarray, and why he falsely claimed
      that there had been a burglary there. The evidence itself does not
      explain why papers belonging to Ms. Trotter were found near the
      house of Swearingen’s parents and her cigarettes were in
      Swearingen’s house. The new information does not explain why
      Ms. Trotter was found wearing the same clothes as when she
      disappeared and why she had a note given to her by a friend on
      December 8 in her back pocket. The new evidence does not show
      why cell phone records traced Swearingen to a location near where
      Ms. Trotter was found. Histology does not explain why half of a
      pair of pantyhose belonging to Swearingen’s wife was found in
      Swearingen’s house and the other half around Ms. Trotter's neck.
      The new evidence does not explain why the same meal Ms. Trotter
      was last seen eating was found in her stomach. Swearingen lied


                                      11
       Case 4:09-cv-00300 Document 55 Filed on 08/19/19 in TXSD Page 12 of 16



         about his whereabouts, tried to fabricate an alibi, made false police
         reports, fled from the police, asked friends to lie in his behalf, told
         others that the police would be after him, and crafted an ultimately
         inculpatory letter to throw attention away from himself.
         Swearingen told other inmates, “Fuck, yeah, I did it.”

Id. at 11 (quoting Swearingen, 2009 WL 4433221, at *23 (footnote omitted).

         Because nothing Swearingen posits here is outside of anything ordinary

and wholly fails to establish a miscarriage of justice, there is no basis upon

which to grant the exceptional and rare relief Rule 60(b) affords.

III.     Swearingen is Not Entitled to a Stay of Execution.

         A stay of execution is an equitable remedy. Hill v. McDonough, 547 U.S.

573, 584 (2006). “It is not available as a matter of right, and equity must be

sensitive to the State’s strong interest in enforcing its criminal judgments

without undue interference from the federal courts.” Id. (citing Nelson v.

Campbell, 541 U.S. 637, 649-50 (2004)). It is well-established that petitioners

on death row must show a “reasonable probability” that the underlying issue

is “sufficiently meritorious” to warrant a stay and that failure to grant the stay

would result in “irreparable harm.” Barefoot v. Estelle, 463 U.S. 880, 895

(1983). Indeed, “[a]pplications for stays of death sentences are expected to

contain the information and materials necessary to make a careful assessment

of the merits of the issue and so reliably to determine whether plenary review

and a stay are warranted.” Id. In a capital case, a court may properly consider




                                           12
   Case 4:09-cv-00300 Document 55 Filed on 08/19/19 in TXSD Page 13 of 16



the nature of the penalty in deciding whether to grant a stay, but “the severity

of the penalty does not in itself suffice.” Id. at 893.

      In considering whether to grant a stay under Nken, a court considers

(1) whether the petitioner has made a strong showing that he is likely to

succeed on the merits, (2) whether the petitioner will be irreparably injured

absent a stay, (3) whether issuance of the stay will substantially injure the

other parties interested in the proceeding, and (4) where the public interest

lies. Charles v. Stephens, 612 F. App’x 214, 218 n.7 (5th Cir. 2015) (citing Nken

v. Holder, 556 U.S. 418, 425–15 (2009)). The first two factors “are the most

critical,” and “[i]t is not enough that the chance of success on the merits be

better than negligible.” Nken, 556 U.S. at 434 (internal quotation marks

omitted).

      Swearingen’s request for a stay of execution is conclusory. Aside from the

legal argument asserted to support his Rule 60(b) motion, he makes asserts no

argument attempting to justify request for a stay. For this reason alone, his

request should be denied. Regardless, the Fifth Circuit’s denial of Swearingen’s

motion for authorization to file a successive writ alleging the same arguments

asserted here is a clear indication that there is no likelihood Swearingen can

succeed on the merits of the issue raised here. It is also clear that Swearingen

seeks delay merely for the sake of avoiding his execution. As demonstrated, the

factual predicates for the false testimony allegations currently raised have


                                         13
   Case 4:09-cv-00300 Document 55 Filed on 08/19/19 in TXSD Page 14 of 16



been available since trial. Swearingen is not entitled to a “do over,” yet he has

been given multiple opportunities over the last two decades to litigate his

actual innocence. Swearingen was convicted and sentenced to Trotter’s murder

in 2000. “ Over the next two decades, Swearingen has filed a convoluted tangle

of habeas applications, pro se motions, mandamus actions, and amended

pleadings, seeking to overturn his conviction and postpone his death sentence.

These legal machinations have resulted in Swearingen’s execution being put

off five times.” In re Swearingen, No. 19–20565 slip. op. at 3. In every instance,

the courts found his claim’s meritless. The State has a strong interest in

carrying out his sentence. This Court should not further delay justice for a

sixth stay of execution. See Martel v. Clair, 565 U.S. 648, 662 (2012)

(“Protecting against abusive delay is an interest of justice.”) (emphasis in

original). Consequently, this Court should deny Swearingen’s motion for stay

of execution.

                                CONCLUSION

      For the reasons set out above, the Director respectfully requests that this

Court deny Swearingen’s motion for Rule 60(b) relief and to stay the execution.




                                       14
Case 4:09-cv-00300 Document 55 Filed on 08/19/19 in TXSD Page 15 of 16



                                Respectfully submitted,

                                JEFFREY C. MATEER
                                First Assistant Attorney General

                                LISA TANNER
                                Acting Deputy Attorney General
                                for Criminal Justice

                                EDWARD L. MARSHALL
                                Chief, Criminal Appeals Division

                                s/ Tina J. Miranda
                                TINA J. MIRANDA
                                Assistant Attorney General
                                Texas Bar No. 24026139
                                Southern District Bar No. 27728

                                Office of the Attorney General
                                Criminal Appeals Division
                                P. O. Box 12548, Capitol Station
                                Austin, Texas 78711-2548
                                tina.miranda@oag.texas.gov
                                Telephone: (512) 936-1400
                                Facsimile: (512) 320-8132

                                ATTORNEYS FOR RESPONDENT




                                 15
   Case 4:09-cv-00300 Document 55 Filed on 08/19/19 in TXSD Page 16 of 16



                       CERTIFICATE OF SERVICE

      I hereby certify that on August 19, 2019 I electronically filed the

foregoing document with the clerk of the court for the United States District

Court, Southern District of Texas, using the electronic filing system of the

court. The electronic case filing system sent a “Notice of Electronic Filing” to

the following attorney of record who has consented in writing to accept this

Notice as service of this document by electronic means:


James G. Rytting
HILDER & ASSOCIATES, P.C.
james@hilderlaw.com

Bryce Benjet
THE INNOCENCE PROJECT
bbenjet@innocenceproject.org


                                    s/ Tina J. Miranda
                                    TINA J. MIRANDA




                                      16
